DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 9/10/2021 has been reviewed and considered with the following results:
As to the prior rejections to the Claims, under 35 U.S.C. 112 (b) and (f) or 35 U.S.C. 112 (pre-AIA ), second and sixth paragraphs. Applicants’ amendments and remarks have overcome the rejections, as such; the rejections have been withdrawn.

REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious an electronic device comprising very specific structural limitations such as a transceiver connected to the processor and the power amplifier circuit, wherein the transceiver includes: a first phase locked loop (PLL) circuit configured to output a first reference signal of a first reference frequency band; a first mixer configured to convert a first baseband signal received from the processor into the first RF signal by using the first reference signal; a detection circuit configured to detect the first RF signal on a path connecting the first mixer and the power amplifier circuit; a second PLL circuit configured to output a second reference signal of a second reference frequency band; a second mixer configured to convert, by using the second reference signal, the second RF signal received from the second BPF into a second baseband signal, and convert the first RF signal received from the detection circuit into a third baseband signal; a 
The prior art of record, taken alone or in combination, fails to disclose or render obvious an electronic device comprising very specific structural limitations such as a transceiver connected to the processor and the power amplifier circuit, wherein the transceiver includes: a first phase locked loop (PLL) circuit configured to output a first reference signal of a first reference frequency band; a first mixer configured to convert a first baseband signal received from the processor into the first RF signal by using the first reference signal; a detection circuit configured to detect the first RF signal on a path connecting the first mixer and the power amplifier circuit; a second PLL circuit configured to output a second reference signal of a second reference frequency band; a second mixer configured to convert the second RF signal received from the second BPF into a second baseband signal by using the second reference signal, and output the second baseband signal to the processor; a third PLL circuit configured to output a third reference signal of a same frequency band as the first reference frequency band; a third mixer configured to convert the first RF signal received from the detection circuit into the first baseband signal by using the third reference signal; and a filter configured to attenuate power of a frequency band higher than the first baseband in a signal to be transmitted from the third mixer to the processor, as recited in the base Claim 11.
The prior art of record, taken alone or in combination, fails to disclose or render obvious an electronic device comprising very specific structural limitations such as a transceiving means connected to the processor and the power amplifier circuit, wherein the transceiving means is configured to: convert a first baseband signal received from the processor into the first RF signal and output the first RF 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        October 16, 2021